Name: Commission Implementing Decision (EU) 2017/198 of 2 February 2017 as regards measures to prevent the introduction into and the spread within the Union of Pseudomonas syringae pv. actinidiae Takikawa, Serizawa, Ichikawa, Tsuyumu &amp; Goto (notified under document C(2017) 460)
 Type: Decision_IMPL
 Subject Matter: international trade;  agricultural policy;  plant product;  agricultural activity;  trade policy;  cooperation policy;  trade
 Date Published: 2017-02-04

 4.2.2017 EN Official Journal of the European Union L 31/29 COMMISSION IMPLEMENTING DECISION (EU) 2017/198 of 2 February 2017 as regards measures to prevent the introduction into and the spread within the Union of Pseudomonas syringae pv. actinidiae Takikawa, Serizawa, Ichikawa, Tsuyumu & Goto (notified under document C(2017) 460) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2012/756/EU (2) provided for measures to prevent the introduction into and the spread within the Union of Pseudomonas syringae pv. actinidiae Takikawa, Serizawa, Ichikawa, Tsuyumu & Goto, hereinafter the specified organism, the causal agent of kiwi canker. That Implementing Decision expired on 31 March 2016. (2) Several Member States requested that the measures of Implementing Decision 2012/756/EU continue to apply, due to the ongoing phytosanitary risk posed by the specified organism. For this reason, the same measures, as the measures set out in that Implementing Decision, should be adopted concerning the introduction into the Union of plants for planting of Actinidia Lindl. (hereinafter the specified plants) from third countries, as well as their movement within the Union. (3) Moreover, experience gained during the application of Implementing Decision 2012/756/EU shows that, as equivalent alternatives to visual inspections, destruction of all specified plants or individual testing thereof also constitute appropriate measures to prevent the spread of the specified organism within certain zones, and that those measures provide an equally efficient response in the case of an outbreak of the specified organism, therefore those measures should also be allowed for specified plants originating in the Union or in third countries. In addition, that experience also shows that a zone of a width of 100 m, instead of 500 m, around a pest free place or pest free site of production, with a degree of isolation and protection from the outside environment that effectively excludes the specified organism, is sufficient for achieving the objectives of this Decision. (4) Member States should, if necessary, adapt their legislation in order to comply with this Decision. (5) This Decision should apply until 31 March 2020 to allow time to monitor the evolution of the situation. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Prohibition of harmful organism Pseudomonas syringae pv. actinidiae Takikawa, Serizawa, Ichikawa, Tsuyumu & Goto Pseudomonas syringae pv. actinidiae Takikawa, Serizawa, Ichikawa, Tsuyumu & Goto (hereinafter the specified organism), shall not be introduced into or spread within the Union. Article 2 Introduction of Actinidia Lindl. into the Union Live pollen and plants intended for planting, other than seeds, of Actinidia Lindl. (hereinafter the specified plants), originating in third countries may only be introduced into the Union if they comply with the specific requirements for introduction, as set out in Annex I. Article 3 Movement of the specified plants within the Union The specified plants may only be moved within the Union if they meet the requirements, as set out in Annex II. Article 4 Surveys and notifications of the specified organism 1. Member States shall conduct official annual surveys for the presence of the specified organism on the specified plants. Member States shall notify the results of those surveys to the Commission and to the other Member States by 31 January of the year following the year of the survey. 2. Where a professional operator suspects or becomes aware that the specified organism is present in plants, plant products or other objects which are under that operator's control, and in an area where the presence of that organism was previously unknown, it shall immediately notify the responsible official body thereof, in order for that body to take the appropriate actions. Where appropriate, the professional operator shall also immediately take precautionary measures to prevent the establishment and spread of the specified organism. Article 5 Compliance Member States shall immediately inform the Commission of the measures they have taken to comply with this Decision. Article 6 Application This Decision shall apply until 31 March 2020. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 2 February 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2012/756/EU of 5 December 2012 as regards measures to prevent the introduction into and the spread within the Union of Pseudomonas syringae pv. actinidiae Takikawa, Serizawa, Ichikawa, Tsuyumu & Goto (OJ L 335, 7.12.2012, p. 49). ANNEX I Specific requirements for introduction into the union, as referred to in Article 2 SECTION I Phytosanitary certificate (1) Specified plants originating in third countries shall be accompanied by a phytosanitary certificate, as referred to in the first subparagraph of Article 13(1)(ii) of Directive 2000/29/EC (hereinafter the certificate), which includes under the heading Additional declaration the information set out in points (2) and (3). (2) The certificate shall include the information that one of the following points is fulfilled: (a) The specified plants have been grown throughout their life in a country where the specified organism is known not to occur; (b) The specified plants have been grown throughout their life in a pest free area, established as regards the specified organism by the National Plant Protection Organisation (hereinafter the NPPO) of the country of origin in accordance with the FAO International Standard for Phytosanitary Measures (hereinafter ISPM) No 4 (1); (c) The specified plants have been produced in a pest free place or a pest free site of production, established as regards the specified organism by the NPPO in accordance with the FAO ISPM No 10 (2). The specified plants have been grown in a structure with a degree of isolation and protection from the outside environment that effectively excludes the specified organism. At that place or site the specified plants have been officially inspected twice at the most appropriate times for detecting symptoms of infection during the last complete cycle of vegetation prior to the export and found free from the specified organism. That place or site of production is surrounded by a zone with a radius of at least 100 m, where one of the following conditions has been fulfilled: (i) official inspections have been carried out twice at the most appropriate times for detecting symptoms of infection during the last complete cycle of vegetation prior to the export and any specified plants showing symptoms of infection, which were found during those inspections were immediately destroyed; (ii) all specified plants have been immediately destroyed; (iii) each specified plant has been regularly tested at the most appropriate times and found free from the specified organism; (d) The specified plants have been produced in a pest free place of production established as regards the specified organism by the NPPO in accordance with the FAO ISPM No 10. At that place the specified plants have been officially inspected, sampled and tested twice at the most appropriate times during the last complete cycle of vegetation prior to the export and found free from the specified organism. That place of production is surrounded by a zone with a radius of 4 500 m, where one of the following conditions has been fulfilled: (i) official inspections, sampling and testing have been carried out throughout that zone twice at the most appropriate times during the last complete cycle of vegetation prior to the export. The specified organism has not been found during the official inspections, sampling and testing; (ii) all specified plants within a radius of 500 m from that place of production have been immediately destroyed; (iii) each specified plant within a radius of 500 m from that place of production has been regularly tested at the most appropriate times and found free from the specified organism. In the case of points (ii) and (iii), all specified plants within that zone at a distance of 500 m to 4 500 m from the place of production have been destroyed or tested according to a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in the specified plants is below 0,1 %. (3) Where the information set out in point (2)(c) or (2)(d) is given, the certificate shall, in addition, include the information that one of the following points is satisfied: (a) The specified plants have been directly derived from mother plants grown under conditions compliant with points (2)(a) or (2)(b) or 2(c); (b) The specified plants have been directly derived from mother plants, which were subject to prior individual testing confirming their freedom from the specified organism; (c) The specified plants have been tested according to a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in the specified plants is below 0,1 %. (4) Where the information set out in point (2)(b) is given, the name of the pest free area shall be included under the heading Place of Origin of the certificate. SECTION II Inspection Specified plants introduced into the Union accompanied by a phytosanitary certificate complying with Section I shall be rigorously inspected and, where appropriate, tested for the presence of the specified organism at the point of entry or at the place of destination established in accordance with Commission Directive 2004/103/EC (3). In case the specified plants are introduced into the Union through a Member State other than the Member State of the destination of those plants, the responsible official body of the Member State of entry shall notify the responsible official body of the Member State of destination. (1) Requirements for the establishment of pest free areas. ISPM No 4 (1995), Rome, IPPC, FAO 2016. (2) Requirements for the establishment of pest free places of production and pest free production sites. ISPM No 10 (1999), Rome, IPPC, FAO 2016. (3) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16). ANNEX II Requirements for movement within the Union, as referred to in Article 3 (1) Specified plants originating in the Union may be moved within the Union only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (1) and if they meet the requirements set out in point (2). (2) The specified plants shall satisfy one of the following points: (a) The specified plants have been grown throughout their life in a Member State where the specified organism is not known to occur; (b) The specified plants have been grown throughout their life in a protected zone recognised as regards the specified organism in accordance with Article 2(1)(h) of Directive 2000/29/EC; (c) The specified plants have been grown throughout their life in a pest free area, established as regards the specified organism by the responsible official body of a Member State in accordance with the FAO ISPM No 4 (2); (d) The specified plants have been produced in a pest free place or a pest free site of production, established as regards the specified organism by the responsible official body of the Member State of origin in accordance with the FAO ISPM No 10 (3). The specified plants have been grown in a structure with a degree of isolation and protection from the outside environment that effectively excludes the specified organism. At that place or site the specified plants have been officially inspected twice at the most appropriate times for detecting symptoms of infection during the last complete cycle of vegetation prior to the movement and found free from the specified organism. That place or site of production is surrounded by a zone with a radius of at least 100 m, where one of the following conditions has been fulfilled: (i) official inspections have been carried out twice at the most appropriate times for detecting symptoms of infection during the last complete cycle of vegetation prior to the movement and any specified plants showing symptoms of infection, which were found during those inspections were immediately destroyed; (ii) all specified plants have been immediately destroyed; (iii) each specified plant has been regularly tested at the most appropriate times and found free from the specified organism. (e) The specified plants have been produced in a pest free place of production established as regards the specified organism by the responsible official body of the Member State of origin in accordance with the FAO ISPM No 10. At that place the specified plants have been officially inspected, sampled and tested twice at the most appropriate times during the last complete cycle of vegetation prior to the movement and found free from the specified organism. That place of production is surrounded by a zone with a radius of 500 m, hereinafter the surrounding zone, where one of the following conditions has been fulfilled: (i) official inspections, sampling and testing have been carried out throughout the surrounding zone twice at the most appropriate times during the last complete cycle of vegetation prior to the movement. The specified organism has not been found during the official inspections, sampling and testing; (ii) all specified plants within the surrounding zone have been immediately destroyed; (iii) each specified plant within the surrounding zone has been regularly tested at the most appropriate times and found free from the specified organism. The surrounding zone is encircled by a zone with a width of 4 km, where one of the following conditions has been fulfilled: (i) following official inspections, sampling and testing that have been carried out throughout that zone twice at the most appropriate times for detecting symptoms of infection during the last complete cycle of vegetation prior to the movement, eradication measures were taken in all cases when the specified organism has been identified on the specified plants. These measures consisted in the immediate destruction of the infected specified plants; (ii) all specified plants within that zone have been destroyed; (iii) all specified plants within that zone have been tested according to a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in the specified plants is below 0,1 %. (3) Where the requirements set out in points (2)(d) or (2)(e) are met, the specified plants shall, in addition, satisfy one of the following requirements: (a) The specified plants have been directly derived from mother plants grown under conditions compliant with points (2)(a) or (2)(b) or (2)(c) or 2(d); (b) The specified plants have been directly derived from mother plants, which were subject to prior individual testing confirming their freedom from the specified organism; (c) The specified plants have been tested according to a sampling scheme able to confirm with 99 % reliability that the level of presence of the specified organism in the specified plants is below 0,1 %. (4) The specified plants introduced into the Union in accordance with Annex I from third countries may be moved within the Union only if they are accompanied by the plant passport referred to in point (1). (1) Commission Directive 92/105/EEC of 3 December 1992 establishing a degree of standardization for plant passports to be used for the movement of certain plants, plant products or other objects within the Community, and establishing the detailed procedures related to the issuing of such plant passports and the conditions and detailed procedures for their replacement (OJ L 4, 8.1.1993, p. 22). (2) Requirements for the establishment of pest free areas. ISPM No 4 (1995), Rome, IPPC, FAO 2016. (3) Requirements for the establishment of pest free places of production and pest free production sites. ISPM No 10 (1999), Rome, IPPC, FAO 2016.